Name: Commission Regulation (EEC) No 280/84 of 1 February 1984 altering the time limits for implementation of the measures referred to in Regulation (EEC) No 592/83 and (EEC) No 594/83 on measures for expanding the markets in milk and milk products
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 3 . 2 . 84 Official Journal of the European Communities No L 32/ 15 COMMISSION REGULATION (EEC) No 280/84 of 1 February 1984 altering the time limits for implementation of the measures referred to in Regulation (EEC) No 592/83 and (EEC) No 594/83 on measures for expanding the markets in milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1209/83 (2), and in particular Article 4 thereof, Whereas Articles 1 (3) and 5 (2) and (3) of Commission Regulation (EEC) No 592/83 of 14 March 1983 con ­ tinuing the measures referred to in Regulation (EEC) No 507/82 in respect of measures to promote sales outside the Community of milk products of Commu ­ nity origin (3), as amended by Regulation (EEC) No 2863/83 (4), lay down the time limits for implementing the measures concerned, for drawing up the list of proposals selected for financing and for concluding contracts in respect of the proposals which have been selected ; whereas those time limits cannot be complied with and should therefore be deferred ; Whereas the same problem has arisen as regards compliance with the time limits laid down in Articles 1 (5) and 5 (2) and (3) of Commission Regulation (EEC) No 594/83 of 14 March 1983 continuing the measures referred to in Regulation (EEC) No 273/82 in respect of technical assistance for the development of the use and consumption of milk products of Community origin outside the Community ^, as amended by Regulation (EEC) No 2863/83 ; whereas the time limits laid down in that Regulation should be similarly deferred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 592/83 is hereby amended as follows : 1 . in Article 1 (3), '1 November 1985' is replaced by '1 April 1986'; 2- in Article 5 (2), '1 November 1983 ' is replaced by '1 March 1984'; 3 . in Article 5 (3), '1 January 1984' is replaced by '1 April 1984'. Article 2 Regulation (EEC) No 594/83 is hereby amended as follows : 1 . in Article 1 (5), '1 November 1985' is replaced by '1 April 1986'; 2. in Article 5 (2), '1 November 1983 ' is replaced by '1 March 1984' ; 3 . in Article 5 (3 ), '1 January 1984' is replaced by '1 April 1984'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p. 6 . ( 2) OJ No L 132, 21 . 5 . 1983 , p. 6 . (3) OJ No L 71 , 17 . 3 . 1983 , p. 17 . (4) OJ No L 282, 14 . 10 . 1983, p . 10 . O OJ No L 71 , 17 . 3 . 1983 , p. 24 .